        Case 20-11115-mdc              Doc 6 Filed 02/27/20 Entered 02/28/20 00:52:39                               Desc Imaged
                                            Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 20-11115-mdc
Amin Husni Yousef                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Randi                        Page 1 of 1                          Date Rcvd: Feb 25, 2020
                                      Form ID: 130                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 27, 2020.
db             +Amin Husni Yousef,   293 Nandina Place,   Philadelphia, PA 19116-3240

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 27, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 25, 2020 at the address(es) listed below:
              BRAD J. SADEK   on behalf of Debtor Amin Husni Yousef brad@sadeklaw.com, bradsadek@gmail.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM C. MILLER, Esq.   ecfemails@ph13trustee.com, philaecf@gmail.com
                                                                                            TOTAL: 3
  Case 20-11115-mdc            Doc 6 Filed 02/27/20 Entered 02/28/20 00:52:39                        Desc Imaged
                                    Certificate of Notice Page 2 of 2




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

    In Re:                                             Chapter: 13
        Amin Husni Yousef
                        Debtor(s)                      Bankruptcy No: 20−11115−mdc

                                        ORDER


    AND NOW, this 25th day of February 2020 , the debtor having failed to file or submit with the
petition all of the documents required by Fed. R. Bankr. P. 1007,

  It is hereby ORDERED that:

1. This case MAY BE DISMISSED WITHOUT FURTHER NOTICE if the documents listed
below are not filed by deadline also listed below:

               Documents and Deadline

               Atty Disclosure Statement due 03/9/2020
               Chapter 13 Plan due by 03/9/2020
               Schedules AB−J due 03/9/2020
               Statement of Financial Affairs due 03/9/2020
               Summary of Assets and Liabilities Form B106 due 03/9/2020
               Means Test Calculation Form 122C−2 − <I>If Applicable</I> − Due: 3/9/2020
               Chapter 13 Statement of Your Current Monthly Income and
               Calculation of Commitment Period Form 122C−1 Due 3/9/2020

  2. Any request for an extension of time must be filed prior to the expiration of the deadlines listed
above in Paragraph 1.




                                                                                           By the Court

                                                                               Magdeline D. Coleman
                                                         Chief Judge , United States Bankruptcy Court
                                                                                                                   5
                                                                                                            Form 130
